DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on April 18, 2022. Claims 1-2, 4-15, 17, and 19-20 are pending in the application. Claims 11-15, 17, and 19-20 are withdrawn, and claims 1-2 and 4-10 are being examined herein.
Examiner notes that cancelled claims 3, 16, and 18 should not be presented with claim text. No claim text shall be presented for any claim in the claim listing with the status of "canceled" as required by 37 C.F.R. 1.121. MPEP § 714.
Status of Objections and Rejections
The rejection of claim 3 is obviated by Applicant’s cancellation.
The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapples et al. (US 2016/0178565 A1) in view of Chen et al. (US 2014/0251834 A1) and further in view of Choi et al. (KR 20080105844 A) (references herein made with respect to English Machine Translation).
Regarding claim 1, Chapples teaches an electrochemical gas sensor (an electrochemical gas sensor 10-1, Fig. 3, para. [0011], [0022]) comprising:
a substrate comprising diffusion holes through the substrate (a substrate 11 comprising capillary holes 17, Fig. 3, para. [0015], [0022]);
a plurality of electrodes printed over the substrate, the plurality of electrodes comprising a sensing electrode, a reference electrode, and a counter electrode disposed in a co-planar arrangement on a first surface of the substrate and covering at least one of the diffusion holes (a gas sensing electrode 12, a reference electrode 13, and a counter electrode 14 disposed in a co- planar arrangement on a first surface of the substrate 11 and covering at least one of the capillary holes 17, Fig. 3, para. [0011], [0022]; Examiner interprets the reference electrode 13 to be present in the electrochemical gas sensor 10-1 but not shown in Fig. 3 because Fig. 3 is similar to Figs. 1-2 but comprises the co-planar electrodes formed in two layers and an additional humidification layer 15a, and it is taught that the sensor may operate on the three electrode principle including the reference electrode, para. [0019]; additionally, the reference characters of Fig. 3 correspond to the reference characters of Figs. 1-2 which show a gas sensing electrode 2, a reference electrode 3, and a counter electrode 4 disposed in a co-planar arrangement on a first surface of the substrate 1 and covering at least one of the capillary holes 7, para. [0011)).
Chapples discloses that an electrolyte layer 15 and a humidification layer 15a are disposed over the gas sensing electrode 12, the reference electrode 13, and the counter electrode 14 (Fig. 3, para. [0022]-[0023]). Chapples teaches that the electrodes may comprise platinum and carbon and are mixed with PTFE or Nafion or GEFC-IES, and that differing degrees of hydrophobicity can be achieved based on the composition of the electrodes (Fig. 3, para. [0024]). Chapples teaches that the electrolyte may partially flow into the electrode layers depending on the porosity, physical dimensions, and chemical properties (e.g. the hydrophobicity) of the electrode layers and the properties of the electrolyte (Fig. 3, para. [0022]). Chapples fails to teach a transition layer printed over the plurality of electrodes, the transition layer comprising at least a mixture of a water immiscible liquid and a hydrophilic inert substance.
Chen teaches a gas sensor comprising electrodes (abstract) like that of Chapples. Chen teaches that the electrodes comprise carbon particles 33, platinum particles 34, and an ionomer 36 such as Nafion and are covered by a thin layer of the ionomer 36 such as Nafion that may retain an ionic liquid (Fig. 3, para. [0016]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the electrodes of Chapples with electrodes comprising carbon, platinum, and Nafion and covered by a thin layer of Nafion as taught by Chen in order to yield the predictable result of retaining an ionic liquid (Chen, para. [0016]), which allows the electrolyte to flow into the electrodes. MPEP § 2143(I)(B).
Modified Chapples teaches the thin layer of Nafion (water immiscible liquid) covering the electrodes (Chapples, Fig. 3, para. [0022], [0024], Chen, Fig. 3, para. [0016], see modification supra). Modified Chapples teaches that water may wet the upper regions of the electrodes to maximize the three phase interface region and hence maximize electrode activity (Fig. 3, para. [0022]). Modified Chapples fails to teach wherein the transition layer comprises a hydrophilic inert substance.
Choi teaches a gas sensor (abstract) like that of Modified Chapples. Choi teaches a coating film 58 provided on the electrodes 54a, 54b, and 54c, the coating film 58 comprising a mixture of Nafion solution 58a and hygroscopic SiO2 particles 58b, wherein the hygroscopic SiO2 particles 58b absorb water (Fig. 1, pg. 3, lns. 60-61, pg. 4, lns. 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the thin layer of Nafion of Modified Chapples with a thin layer of Nafion and SiO2 as taught by Choi in order to yield the predictable result of the upper region of the electrodes absorbing water. MPEP § 2143(I)(B). Therefore, Modified Chapples teaches the thin layer comprising a mixture of Nafion (water immiscible liquid) and SiO2 (hydrophilic inert substance) covering the electrodes (Chapples, Fig. 3, para. [0022], [0024], Chen, Fig. 3, para. [0016], Choi, Fig. 1, pg. 3, lns. 60-61, pg. 4, lns. 1-4, see modifications supra).
Modified Chapples teaches an electrolyte layer comprising at least another mixture of an acid solution and a solid polymer printed over the transition layer (an electrolyte layer 15 and a humidification layer 15a, comprising a mixture of polyvinylpyrrolidone (PVP) and sulfuric acid, disposed over the thin layer comprising a mixture of Nafion and SiO2 covering the electrodes, Fig. 3, para. [0023], [0026]; Examiner interprets both the electrolyte layer 15 and the humidification layer 15a together to read on the claimed electrolyte layer), the electrolyte layer in electrolytic contact with the plurality of electrodes (the electrolyte layer 15 and the humidification layer 15a are in electrolytic contact with the electrodes because the electrolyte may partially flow into the electrode layers, and the humidification layer allows the electrode layers to remain hydrated, Fig. 3, para. [0022]-[0023]); and
an encapsulation layer comprising silicone printed over the electrolyte layer (a barrier layer 16 comprising silicone disposed over the humidification layer 15a, Fig. 3, para. [0011], [0023]),
wherein the plurality of electrodes printed over the substrate comprises a slurry printed over the substrate, and wherein the slurry is prepared as a homogenous suspension of an ion solution and a catalyst powder (the electrodes disposed on the substrate comprise platinum, carbon, and Nafion, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra).
The Applicant is advised that the limitations “a plurality of electrodes printed over the substrate,” “a transition layer printed over the plurality of electrodes,” “an electrolyte layer... printed over the transition layer,” “an encapsulation layer... printed over the electrolyte layer,” and “the plurality of electrodes printed over the substrate comprises a slurry printed over the substrate, and wherein the slurry is prepared as a homogenous suspension of an ion solution and a catalyst powder” are product-by-process limitations. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of printing the electrodes, the transition layer, the electrolyte layer, and the encapsulation layer does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the printed layers as claimed. The process of printing a slurry over the substrate, wherein the slurry is prepared as a homogenous suspension of an ion solution and a catalyst powder, does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the printed slurry having a homogenous suspension of an ion solution and a catalyst powder as claimed.
Regarding claim 2, Modified Chapples teaches wherein the substrate comprises one or more of ceramic, silicon, glass, plastic, or a printed circuit board (the substrate 11 comprises ceramic, Fig. 3, para. [0011]).
Regarding claim 4, Modified Chapples teaches wherein the catalyst powder comprises at least one of platinum, platinum black, a noble metal, carbon black, or graphite, and wherein the ion solution comprises a perfluorinated ion solution (the electrodes comprise platinum, carbon, and Nafion which is a perfluorinated ion solution, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra).
Regarding claim 5, Modified Chapples teaches the electrodes (Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra). The Applicant is advised that the limitation “the slurry is treated with ultrasonication for a predetermined time-period” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). Modified Chapples’ electrochemical gas sensor teaches the structure implied by the slurry treated with ultrasonication as claimed.
Regarding claim 6, Modified Chapples teaches the electrodes (Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra). The Applicant is advised that the limitation “the slurry is distilled in a vacuum at a predetermined temperature and at a predetermined pressure” is a product-by-process limitation. Generally, even though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). Modified Chapples’ electrochemical gas sensor teaches the structure implied by the slurry distilled in a vacuum at a predetermined temperature and at a predetermined pressure as claimed.
Regarding claim 7, Modified Chapples teaches wherein each of the diffusion holes is characterized by a first diameter, a second diameter opposite to the first diameter, and a depth through the substrate (the capillary holes 17 are provided for gas ingress and egress, Fig. 3, para. [0015], [0022]; since the capillary holes 17 are provided for gas ingress and egress, Examiner interprets each of the capillary holes 17 to have a first diameter, a second diameter opposite to the first diameter, and a depth through the substrate 11).
Regarding claim 8, Modified Chapples teaches the second diameter and the depth of each of the capillary holes 17 (Fig. 3, para. [0015], [0022]). Modified Chapples teaches that the second diameter is smaller than the depth (Fig. 3), but Modified Chapples is silent with respect to wherein the second diameter is at most ten percent of the depth. However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. An electrochemical gas sensor device having the claimed relative dimensions of the second diameter and the depth would not perform differently than the electrochemical gas sensor of Modified Chapples, so the claimed electrochemical gas sensor is not patentably distinct from the electrochemical gas sensor of Modified Chapples.
Regarding claim 9, Modified Chapples teaches wherein the water immiscible liquid comprises a perfluorinated ion solution (Nafion, Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra), and wherein the hydrophilic inert substance comprises silicon dioxide (SiO2, Choi, pg. 4, lns. 3-4, see modification supra).
Regarding claim 10, Modified Chapples teaches wherein the acid solution comprises one or more of sulfuric acid or phosphoric acid (sulfuric acid, para. [0026]), and wherein the solid polymer comprises Polyvinylpyrrolidone (PVP) polymer (polyvinylpyrrolidone (PVP), para. [0026]).
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that Chapples, Chen, and Choi, alone or in combination, do not teach the claimed printed slurry. Applicant asserts that the process of printing the slurry over the substrate to form the plurality of electrodes can provide patentable weight if that process creates a structurally distinct component. Applicant asserts that the plurality of electrodes construction via printing of slurry does provide structural characteristics such as an improved structural effect. Applicant asserts that increased strength and robustness of the electrodes is associated with the use of the slurry prepared as a homogenous suspension of an ion solution and a catalyst powder. Applicant asserts that a homogenous catalyst paste for forming an electrode on a substrate can remove and/or prevent moisture from pervading the electrode and may result in a robust electrode with resistance to leakage through the diffusion holes during high humidity (para. [0021] of the instant US PGPub).
Examiner respectfully disagrees. The process of printing the electrodes over the substrate by printing a slurry over the substrate, wherein the slurry is prepared as a homogenous suspension of an ion solution and a catalyst powder, does not impart distinctive structural characteristics to the final product of the electrochemical gas sensor. Printing a slurry over a substrate to form electrodes on the substrate does not structurally change the electrodes of the electrochemical gas sensor. The slurry being prepared as a homogenous suspension of an ion solution and a catalyst powder also does not structurally change the electrodes, so long as the electrodes comprise the ion solution and the catalyst materials. Applicant’s assertion that an increase in strength and robustness of the electrodes is associated with the use of the slurry prepared as a homogenous suspension of an ion solution and catalyst powder does not structurally change the electrodes because the final product of the electrodes comprises the same materials that are capable of this strength and robustness, and the instant specification is silent with respect to the homogeneity of the final product of the electrodes, which may be different from the slurry. The final product of the electrodes is a single solid phase and does not require any type of suspension, since a suspension is only possible in the slurry which has two phases (solid and liquid). A homogenous suspension also does not require a specific amount or concentration of each material, but rather requires a uniform concentration and appearance throughout the entire slurry mixture, where the solid and liquid phases are uniformly mixed. Thus, the final product of the electrodes do not require a specific concentration of the ion solution or catalyst, and only requires the electrodes to comprise the ion solution and catalyst. As discussed in the rejection supra, Modified Chapples teaches that the electrodes disposed on the substrate comprise platinum, carbon, and Nafion (Chapples, Fig. 3, para. [0024], Chen, Fig. 3, para. [0016], see modification supra), and therefore meets the claimed product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of printing a slurry over the substrate, wherein the slurry is prepared as a homogenous suspension of an ion solution and a catalyst powder, does not structurally change the electrochemical gas sensor, so Modified Chapples’ electrochemical gas sensor teaches the structure implied by the printed slurry having a homogenous suspension of an ion solution and a catalyst powder as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795